                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,
                                                Case No. CR 12-67-BLG-SPW
                 Plaintiff,

 vs.                                                        ORDER

 VINCE LEE WHITEMAN,

                Defendant.



       On March 27, 2020 an Administrative Order superseding the Administrative

Order filed on March 16, 2020 was filed by Chief Judge Morris regarding COVID-

19 and the advised precautions to reduce the possibility of exposure to the virus

and slow the spread of the disease. On March 27, 2020 the President signed into

law the CARES Act, H.R. 748. The Judicial Conference of the United States

having found that "emergency conditions due to the national emergency declared

by the President" will "materially affect the functioning of either the Federal courts

generally or a particular district court of the United States," the Chief Judge hereby

authorizes "the use of video teleconferencing, or telephone conferencing if video

teleconferencing is not reasonably available," for the ten types of criminal

procedures enumerated in Section 15002(b)( 1) of the CARES Act.




                                          1
See also The President's Coronavirus Guidelines for America, CDC, 2 (2020),

(recommending       canceling    events       involving         ten       or         more   people)

https://www.whitehouse.gov/wp-content/uploads/2020/03/03. l 6.20 coronav1rus-

guidance 8.5xll 315PM.pdf

      Therefore,

      IT IS HEREBY ORDERED that the Revocation Hearing set for Wednesday,

April 1, 2020 at 10:30 a.m. is VACATED.

      IT IS FURTHER ORDERED that the Revocation Hearing is RESET VIA

VIDEO from the Big Horn County Detention Center on Thursday, April 2, 2020

at 2:00 p.m. Counsel may appear in the Snowy Mountains Courtroom thirty (30)

minutes prior to the hearing to consult with Defendant by video conference. If the

defendant objects to this hearing being held via video, he must file a motion to

continue the hearing to allow time for the defendant to be transported.

      The Clerk of Court is directed to notify counsel and the U.S. Marshals Service

of the making of this Order.
      .               ~A~
      DATED this-~-      day of March, 20j 0.

                                      ~~J~
                                     ,,_S_U_S_A_N-'-P-._W_A_T_T_E_R___;S'---=--=--
                                      U.S. DISTRICT COURT JUDGE




                                          2
